Citation Nr: 0801633	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-03 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of surgery of 
a left thigh abscess.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran had active military service from March 1953 to 
March 1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In that decision, the RO denied 
the veteran's application to reopen a previous final denial 
of a claim of service connection for residuals of surgery of 
a left thigh abscess.  The veteran testified at a personal 
hearing in June 2005.

In a decision dated June 2007, the Board reopened the claim, 
and remanded the case to the RO, via the Appeals Management 
Center (AMC) in Washington, D.C., for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In June 2007, the Board reopened a prior final denial of the 
claim for service connection for residuals of surgery of a 
left thigh abscess.  The Board concluded that favorable and 
unfavorable medical opinions of record did not appear to be 
based upon review of the claims folder and, overall, were not 
"especially convincing."  Therefore, the Board ordered a VA 
examination based upon review of the claims folder as 
necessary to decide the claim.  

A June 25, 2007 RO letter notified the veteran of a pending 
VA examination on June 27, 2007.  From the record, it appears 
that the RO attempted to contact the veteran by telephone on 
June 25, 2007, but no notes are provided regarding whether 
the RO spoke to the veteran.  

The veteran failed to report for his scheduled VA 
examination.

Absent further documentation as to whether the veteran agreed 
to report for his scheduled VA examination on such short 
notice, the Board must conclude that a notice letter of VA 
examination sent two days prior to the scheduled examination 
is inadequate to satisfy due process in this case.  In this 
regard, it is important to note that the certified mail 
receipt sent by the RO was not signed by the veteran as being 
received.  

The Board must remand the case to the RO in order to provide 
the veteran sufficient notice and opportunity to attend his 
scheduled VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for a VA examination to 
determine the nature and etiology of any 
current residuals of surgery of a left 
thigh abscess.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse consequences for his 
claim.  The examination should include any 
test or study deemed necessary by the 
examiner.  The examination should comply 
with AMIE protocols.  The claims folder 
must be made available for review for the 
examination and the examination report must 
state whether such review was accomplished.  

Based on a review of the claims folder, as 
well as a current physical examination of 
the veteran, the examiner is asked to 
provide a diagnosis for any current 
residuals of surgery of a left thigh 
abscess present.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability) that any current residuals of 
surgery of a left thigh abscess are related 
to the veteran's period of active duty 
service from March 1953 to March 1955.  

The examiner should also indicate whether 
it is at least as likely as not (a 50 
percent probability) that any current 
residuals of surgery of a left thigh 
abscess were caused by, or permanently 
worsened by, the veteran's service-
connected left buttock scar.

The examiner's attention is specifically 
directed to the contrasting opinions of the 
October 1998 VA scar examiner and the 
August 2005 private medical examination and 
opinion of Dr. A.P. 

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should include a complete 
explanation with his or her opinion, based 
on findings on examination and information 
obtained from review of the record.  If the 
examiner is unable to provide the requested 
opinions, the examination report should so 
state.  

If the veteran fails to report for VA 
examination, the RO should ensure that the 
veteran had a reasonable notice period 
prior to his scheduled VA examination, and 
should clearly document all steps 
undertaken to notify the veteran of his 
scheduled VA examination.

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering any new evidence secured since 
the August 2007 supplemental statement of 
the case (SSOC).  If the disposition 
remains unfavorable, the RO should furnish 
the veteran and his representative with 
another SSOC and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

